Lavery, J.,
dissenting. I cannot adopt the majority’s view that the defendant was not entitled to a jury charge of self-defense. I, therefore, respectfully dissent.
It is recognized as a matter of federal and Connecticut constitutional law, that in criminal trials due process requires the jury to be instructed on a defense when evidence of such a defense has been introduced. See, e.g., Washington v. Texas, 388 U.S. 14,19, 87 S. Ct. 1920,18 L. Ed. 2d 1019 (1967); State v. Miller, 186 Conn. 654, 660-61,443 A.2d 906 (1982); State v. Bethea, 167 Conn. 80, 83, 355 A.2d 6 (1974).
The majority correctly notes that in Connecticut the evidentiary threshold entitling a defendant to a defense instruction is very low. Citing State v. Belle, 215 Conn. 257, 275, 576 A.2d 139 (1990), the majority points out that “the [defense] instruction must be given if there is any foundation in the evidence for the defense theory.” (Emphasis in original.) It is well settled that on appeal the evidence must be viewed in the light “ ‘most favorable to the defendant. . . .’ ” State v. Fuller, 199 Conn. 273, 275, 506 A.2d 556 (1986). In Fuller, our Supreme Court held that a jury charge is “obligatory” and a “ ‘defendant is “entitled to have instructions presented relating to any theory of defense for which there is any foundation in the evidence, no matter how weak or incredible ...” United States v. Platt, 435 F.2d *45789, 792 (2d Cir. 1970), quoting United States v. O’Connor, 237 F.2d 466, 474 n.8 (2d Cir. 1956).’ ” State v. Fuller, supra, 278.
Applying this standard to the facts introduced in this case, and taking the evidence in the light most favorable to the defendant, I cannot avoid the conclusion that there was a sufficient factual foundation placed before the jury to support an instruction on self-defense. The following facts speak for themselves: hospital records produced at trial indicated that the defendant stated he was assaulted; these same records describe a defensive wound on the palm of the defendant’s hand. There was no third party witness to the altercation between the defendant and the victim, thus leaving the victim’s testimony as the only report of the altercation. The victim himself testified that at one point in the scuffle he had the defendant by the throat, backed up against a door. The defendant’s surgeon testified that at the time of the fight the defendant was recuperating from extensive chest surgery which would have rendered him weak and easily exhausted from any physical exertion. In my opinion, the testimony and evidence outlined above, without more, provided an ample basis to entitle the defendant to a jury instruction of self-defense.
Accordingly, I dissent.